Citation Nr: 0704956	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  01-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected postoperative internal derangement of the 
left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected traumatic degenerative joint disease of the 
left knee.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 30 percent evaluation for service-connected 
internal derangement of the left knee, and granted a separate 
10 percent evaluation for traumatic degenerative joint 
disease, also of the left knee.

In September 2003, the veteran testified before a Veterans 
Law Judge who is no longer employed by the Board.  A 
transcript of the hearing is associated with the claims file.  
In September 2006, the Board sent the veteran a letter 
advising him that the law requires that the VLJ who conducts 
a hearing on appeal must participate in any decision made on 
that appeal.  See 38 C.F.R. § 20.700.  The September 2006 
letter also requested the veteran indicate whether he wished 
to have another hearing and that, if he did not respond in 30 
days, the Board would assume he did not want an additional 
hearing.  To date, no response has been received from the 
veteran regarding an additional hearing.  The Board, then, 
finds that all due process has been satisfied with respect to 
the veteran's right to a hearing.  

In February 2004, the Board remanded this appeal for 
additional development to be completed with regard to a claim 
for a total disability rating based upon individual 
unemployability (TDIU).  Although the RO has not fully 
developed and adjudicated the TDIU matter, we note that the 
RO did send the veteran a copy of the required claim form for 
that benefit, VA Form 21-8940, in March 2006, and requested 
that he complete and return it if he believes he qualifies.  
Since the veteran has not responded with a formal claim for 
TDIU, the Board believes the RO has adequately complied with 
our Remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998). 


FINDINGS OF FACT

The competent and probative evidence of record shows the 
veteran's service-connected postoperative internal 
derangement and traumatic arthritis of the left knee is 
characterized by extension to zero degrees, flexion to no 
less than 125 degrees, painful motion, and mild degenerative 
changes.  There is no objective medical evidence of recurrent 
subluxation or lateral instability and there is no additional 
functional limitation due to pain, swelling, weakness, and 
excess fatigability.  


CONCLUSION OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for service-connected postoperative internal 
derangement of the left knee are not met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 
4.71(a), Diagnostic Code 5257 (2006).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected traumatic degenerative joint 
disease of the left knee are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5060 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).  

In March 2001 and May 2004, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  Those letters informed the veteran 
that VA would obtain evidence necessary to support his claim, 
such as medical records, employment records, and records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  The May 2004 letter advised 
the veteran that it was his responsibility to send medical 
records showing that his service-connected disabilities had 
increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  He was 
also specifically asked to provide "any evidence in [his] 
possession that pertain[s] to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Following the VCAA letters, the June 2003 and 
March 2006 SSOCs were issued, which provided the veteran with 
an additional 60 days to submit additional evidence.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  In March 2006, the 
veteran was sent correspondence that informed him of the 
provisions of the Dingess precedent.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for residuals of a torn ligament of the 
left knee was established in March 1971, and the RO assigned 
a 30 percent evaluation under 38 CFR § 4.71a, Diagnostic Code 
(DC) 5257, effective March 1971.  At that time, the RO 
considered service medical records which showed the veteran 
had suffered a left knee injury during service which resulted 
in a torn medial cruciate ligament with probable cruciate 
laxity.  

In May 1974, the RO re-characterized the veteran's disability 
as "postoperative internal derangement of the left knee" 
and granted a temporary total rating (100%), from February 
1974 to June 1974, based on medical records which showed he 
was hospitalized for exploration of his left knee.  
Exploration of the left knee revealed a torn anterior 
cruciate ligament (ACL) and laxed medical cruciate ligament 
(MCL).  His left lateral meniscus was also removed, and a pes 
anserinus transfer was performed.  Following the temporary 
total rating, from June 1974, the veteran's disability 
evaluation was 30 percent under DC 5767.  

In February 1999, the RO granted a separate 10 percent 
evaluation, effective November 1997, for traumatic 
degenerative joint disease of the left knee under DC 5010-
5260, based on VA outpatient treatment records which showed 
the veteran was diagnosed with mild degenerative joint 
disease and demonstrated guarding to flexion and extension on 
physical examination.  See DCs 5003, 5010.  

The veteran asserts that increased evaluations are warranted 
for internal derangement of the left knee and traumatic 
degenerative joint disease.  

As noted, internal derangement is evaluated as 30 percent 
disabling under DC 5257, for recurrent subluxation or lateral 
instability of the knee.  Under DC 5257, recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent disability rating when slight, a 20 percent 
disability rating when moderate, and a 30 percent disability 
rating when severe.  The Board observes that the words 
"slight," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

In evaluating the veteran's claim under DC 5257, the Board 
notes the veteran's current symptoms do not warrant a 
compensable rating.  In this context, the Board notes that, 
although the veteran reported, at the January 2006 VA 
examination, that his knee gives way about three times a 
week, the examiner found no laxity or instability on physical 
examination and X-rays revealed no acute fracture of 
dislocation.  Similarly, the examiner who conducted the March 
2005 VA examination found the veteran had stable medial and 
lateral clade limits, anterior and posterior cruciate limits, 
and medial and lateral menisci.  Regardless, the veteran is 
currently assigned the highest disability rating available 
under DC 5357, and, as such, the Board will consider his 
service-connected internal derangement of the left knee under 
all other potentially applicable diagnostic codes.  

The only codes that would potentially assist the veteran in 
obtaining a higher disability rating are DC 5256, for 
ankylosis of the knee; DC 5261, for limitation of extension; 
and DC 5256, for impairment of the tibia and fibula.  
However, at the January 2006 VA examination, the veteran 
demonstrated flexion to 125 degrees and full extension to 
zero degrees, and X-rays revealed no impairment of the tibia 
and fibula.  See also March 2005 VA examination report.  In 
fact, the veteran has never been shown to have ankylosis of 
the knee, limitation of extension, or impairment of the tibia 
and fibula.  Therefore, DCs 5256, 5262, and 5263 (2006) are 
not for application in this case and the veteran's service-
connected internal derangement of the left knee warrants no 
more than a 30 percent disability evaluation.  

The veteran's service-connected traumatic degenerative joint 
disease or arthritis of the left knee is currently rated 10 
percent disabling under DC 5010-5260.  As noted above, the RO 
granted a separate 10 percent evaluation under DC 5010-5260 
based on VA outpatient treatment records which showed him to 
have mild degenerative joint disease and demonstrated 
guarding to flexion and extension on physical examination.  
The VA General Counsel has determined that a claimant who has 
service-connected instability of the knee and limitation of 
motion may be rated separately under DCs 5010 and 5003, which 
provide the criteria for arthritis due to trauma and 
degenerative arthritis, respectively.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).  Under DC 5010, traumatic arthritis is rated 
as degenerative arthritis.  Under DC 5003, degenerative 
arthritis substantiated by x-rays will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Under DC 5260, a 10 percent rating is warranted for flexion 
limited to 45 degrees, a 20 percent rating is warranted for 
flexion limited to 30 degrees, and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  Under DC 5261, 
a 10 percent rating is warranted for extension limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, a 30 percent rating is warranted for 
extension limited to 20 degrees, a 40 percent rating is 
warranted for extension limited to 30 degrees, and a 50 
percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.  

In evaluating the veteran's claim under DC 5010/5003, 
described above, the Board finds a higher rating is not 
warranted because the veteran has never demonstrated range of 
motion warranting a higher, or even compensable, evaluation 
under DCs 5260 and 5261.  In this context, the Board notes 
review of the record reveals the veteran continues to have 
painful motion but demonstrates normal extension and flexion 
to no less than 125 degrees.  See VA examination reports 
dated January 2006 and March 2005.  In addition, the 
veteran's service-connected traumatic arthritis does not 
involve two or more major or minor joints with occasional 
incapacitating exacerbations to warrant a higher, 20 percent, 
evaluation under DC 5003.  Therefore, the veteran's service-
connected traumatic degenerative joint disease does not 
warrant a higher disability evaluation.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
it to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's right knee under the criteria of 
DeLuca, supra, the Board notes the veteran continues to 
complain of swelling, pain, and occasional giving way.  The 
January 2006 VA examination report reflects the veteran had 
no fluid on his left knee, but had medial tenderness and 
complained of pain on motion.  The examiner opined, however, 
there was no additional limitation following repetitive use 
of during flare-ups.  Similarly, the examiner who conducted 
the March 2005 VA examination noted the veteran's left knee 
was not tender on palpation and range of motion did not 
produce weakness, fatigue, or incoordination.  Moreover, the 
Board notes that assigning a 30 percent disability evaluation 
under DC 5257 and a separate rating under DC 5010 
contemplates the veteran's pain, swelling, and fatigability.  
Therefore, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In view of the foregoing, the Board finds that the 
evaluations assigned in this decision adequately reflects the 
clinically established impairment experienced by the veteran.  
The preponderance of the evidence militates against 
evaluations higher than 30 percent for service-connected 
postoperative internal derangement of the left knee or 10 
percent for service-connected traumatic degenerative joint 
disease of the left knee.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected postoperative internal derangement of the 
left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected traumatic degenerative joint disease of the 
left knee is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


